In a coram nobis application by defendant to vacate a judgment of conviction rendered September 19, 1932, defendant appeals from the order *889of the County Court, Kings County, entered May 25, 1959, denying his application after a hearing. The basis of his application is that during the proceedings which resulted in his 1932 conviction he had no counsel, he was not advised of his right to counsel, and he did not waive such right. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur. [16 Misc 2d 665.]